DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 8/26/2022 has been entered. 
Claim 1 remains pending. 
Claims 2-20 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	-Claim 1, line 16, “by the processor” should instead be “by the at least one processor”.
	-Claim 1, lines 25-26, “the predetermined marginal threshold” should instead be “the marginal threshold”.
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claim 1, lines 23-24 recite “detect a retraction error based on the value of the marginal threshold associated with retraction of the drive member” and also previously recites identifying marginal and ultimate thresholds associated with retraction of the drive member and detecting that a parameter reaches and/or exceeds such thresholds. After review of the original disclosure, there is not sufficient support for a memory comprising such instructions to perform such functions and specifically, there is not sufficient support for detecting a retraction error and what is being meant by such an error. Paragraph 0272 does mention that the motor can be operated to retract the drive member but no motor control or thresholds associated with said retraction is being referred to. Therefore, it can be concluded that these limitations constitute new matter as such limitations lack sufficient support within the original disclosure. 
	Given the lengthy specification, if Applicant disagrees, Examiner respectfully requests that the Applicant outline location of sufficient support within the original disclosure for such programming and functions associated with the retraction.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 18-20 recite “identify a value of an ultimate threshold for a parameter associated with retraction of the drive member” and “identify a value of a marginal threshold for the parameter” and further line 23-24 recite “detect a retraction error based on the value of the marginal threshold associated with retraction of the drive member” and later recites detecting/indicating that such thresholds are reached or exceeded. These limitations render the claim indefinite as it is unclear, in view of the specification, what parameter is attempting to be referred to with respect to the retraction of the drive member as the specification does not provide support or any detail on operating such control functions with respect to the retraction of the drive member (see 112(a) rejection above). One could speculate that Applicant is referring to a parameter such as current or position of the drive member but this is not readily clear.
	Further regarding Claim 1, line 27 recites “adjust a control parameter”, however, this is unclear as to whether or not the “control parameter” is referring to the same parameter as “a parameter associated with retraction of the drive member” that is defined in lines 18-19. Therefore, this renders the claim scope further indefinite. 
Note, while rejections under 35 U.S.C. § 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims (see In re Steele, 134 USPQ 292), for the sake of attempting to expedite prosecution the Examiner has attempted to establish a basis for making the comparison between that which is claimed and the prior art.
Specifically, the “parameter” in which the Applicant is referring to will be interpreted as encompassing one of a current, load, speed or position of the drive member or motor which can be viewed as associated with the retraction of the drive member. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (US PGPUB 2012/0248167), in view of Zemlock (US PGPUB 2013/0214025).
	Regarding Claim 1, Flanagan discloses a surgical cutting and stapling system (tool 180; Figure 12), comprising; 
an end effector (188), comprising: 
a first jaw (shown in Figure 12);
a second jaw (194) movable relative to the first jaw (Para. 0078) from an open configuration toward a closed configuration (Para. 0078); and 
a staple cartridge (holding staples described in Para. 0078; see also Para. 0060) comprising staples deployable from the staple cartridge into tissue between the first jaw and the second jaw (194; see Para. 0078); 
a drive member (“a drive member”; Para. 0063); 
a motor (184; Figure 12) operatively coupled to the drive member (see Para. 0078 which discloses the motor being coupled to a “lead-screw-drive mechanism” for firing which at least implies a coupled connection to the drive member), wherein the drive member is advanceable by the motor (184) to effect a deployment of the staples during a firing stroke (Para. 0078), and the motor (184) is reversable to permit the second jaw (72) to transition toward the open configuration (i.e. Para. 0059; note Paras. 0016, 0059, 0089 all disclose the motor being capable of a reverse motion to open the jaws and although it can be implied this would readily retract the drive member thereof, however, attention is pointed to the modification above); 
a user interface (60; Figure 13; note that the “drive motor 210” is the equivalent of motor 184 in Figure 12 and the associated structures shown in Figure 13 would readily be used with the tool 180 shown in Figure 12); and 
a memory storing program instructions (Para. 0083);
at least one processor (220) operatively associated with the memory (Para. 0083), wherein the program instructions are executable by the processor to:
identify a value of an ultimate threshold (“the second threshold value” associated with force/torque; Para. 0083) for a parameter (force/torque; Para. 0083) associated with movement of the drive member (note Para. 0082 discloses the motor displacement is detected via sensors such that the firing force/torque is monitored and since movement of the drive member is carried out by the motor, it can be at least implied the same parameters would be monitored throughout such movement);
identify a value of a marginal threshold (i.e. “the first threshold value” associated with force/torque; Para. 0083) for the parameter (force/torque);
control the motor (184, 210) to advance the drive member to deploy the staples (Para. 0082-0083);
control the motor (184, 210) to unclamp the end effector (188; Para. 0059, 0089)
detect a retraction error (“force drops below the first threshold value”) based on the value of the marginal threshold (“the first threshold value”) associated with movement of the drive member (Para. 0083; note the 112 rejections above); 
indicate through the user interface (60) reaching or exceeding the marginal threshold (“the first threshold value”; see “failure indicator 250”; Para. 0085); 
adjust a control parameter of the motor (184, 210; i.e. termination of firing per Para. 0083-0084 can readily be viewed as adjusting a control parameter); and 
detect reaching or exceeding the value of the ultimate threshold (“second threshold value”) associated with the drive member (Para. 0083).

	However, although it can be implied that the reversal of the motor of Flanagan would cause a retraction of the drive member, this is not clearly disclosed. Further Flanagan does not explicitly disclose controlling the motor to retract the drive member to unclamp the end effector
	Attention is brought to the teachings of Zemlock. Zemlock teaches a surgical cutting and stapling system (tool 10; Figure 1), comprising an end effector (160) comprising a drive member (213; Figure 8) which is actuated (via firing rod 220; Figure 6) by a motor (200; Figure 4) to drive staples, wherein the motor (200) is controlled to actuate in a first direction to perform firing and a second direction to retract the drive member (213 via 220) to unclamp the end effector (160; Paras. 0054-0056).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the motor of Flanagan to retract the drive member as taught by Zemlock. By modifying Flanagan in this manner, the drive member can be automatically retracted as taught by Zemlock (see Para. 0056) and further note by retracting the drive member after firing, accidental cutting of tissue can be avoided when the jaws are opened.
	Note that with such a modification above, the thresholds and parameters monitored of Zemlock would be readily associated with the retraction of the drive member as the motor parameters are monitored and since the motor drives retraction, the parameters would be readily associated with the retraction. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Flanagan (US PGPUB 2012/0248167). 

Regarding Claim 1, Zemlock discloses a surgical cutting and stapling system (10; Figure 1), comprising; 
an end effector (160), comprising: 
a first jaw (164);
a second jaw (162) movable relative to the first jaw (164) from an open configuration toward a closed configuration (Para. 0049); and 
a staple cartridge (of 164) comprising staples deployable from the staple cartridge into tissue between the first jaw (164) and the second jaw (162); 
a drive member (213; Figure 8); 
a motor (200; Figure 4) operatively coupled to the drive member (213 via firing rod 220; Paras. 0081-0082), wherein the drive member (213) is advanceable by the motor (200) to effect a deployment of the staples during a firing stroke (Para. 0081-0082), and wherein the drive member (213) is retractable by the motor (200) to permit the second jaw (162) to transition toward the open configuration (Para. 0081); and
a memory (“internal memory” of 500; Para. 0147) storing program instructions (Paras. 0147);
at least one processor (500) operatively associated with the memory, wherein the program instructions are executable by the processor (500; Para. 0147) to:
identify a value of an ultimate threshold for a parameter (i.e. “current draw”, “voltage”, “speed”, “current”, “load”, or “torque”) associated with retraction of the drive member (see Paras. 0121-0124, 0151-0152 as several parameters are identified by Zemlock that are clearly associated with operation of the motor and therefore associated with the retraction of the drive member which is accomplished by the motor, further see Para. 0151 which discloses a “load range” associated with the parameters and such a range must include a lower limit (marginal threshold) and a higher limit (ultimate threshold));
identify a value of a marginal threshold for the parameter (see Para. 0151 which discloses a “load range” associated with the parameters and such a range must include a lower limit (marginal threshold) and a higher limit (ultimate threshold));
control the motor (200) to advance the drive member (213 via 220) to deploy the staples (Para. 0081-0082); 
control the motor (200) to retract the drive member to unclamp the end effector (Para. 0124-0125); 
detect a retraction error based on the value of the marginal threshold associated with retraction of the drive member (213; see Para. 0151 which discloses detecting abnormal loads that exceed the “load range” indicating a problem and therefore the processor will clearly detect if the load falls below the lower limit (marginal limit) of the “load range”); 
adjust a control parameter of the motor (200;see Para. 0103 which discloses adjusting motor speed/torque based on feedback from sensors; see also Para. 0141); and 
detect reaching or exceeding the value of the ultimate threshold associated with retraction of the drive member (213; see Para. 0151 which discloses detecting abnormal loads that exceed the “load range” indicating a problem).

However, Zemlock does not explicitly disclose a user interface and the processor (500) being operable to indicate through the user interface reaching or exceeding the predetermined marginal threshold associated with retraction of the drive member.
Attention can be brought to the teachings of Flanagan which as outlined in the 103 rejections above, discloses a user interface (60; Figure 13) and a processor (220) operatively associated with the memory (Para. 0083), wherein the program instructions are executable by the processor to identify a value of a marginal threshold (i.e. “the first threshold value” associated with force/torque; Para. 0083) for a parameter (force/torque) and indicate through the user interface (60) reaching or exceeding the marginal threshold (“the first threshold value”) associated with retraction of the drive member (see “failure indicator 250”; Para. 0085).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Zemlock to include a user interface and configure the processor to indicate through the interface the reaching or exceeding of thresholds as taught by Flanagan. By modifying Zemlock in the manner, the user will readily be notified of any errors in operation in order to carry out the necessary actions to fix the errors or stop operation. 

Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Flanagan (US PGPUB 2012/0248167) and in further view of Gareis (US PGPUB 2010/0116519).
	Regarding Claim 1, assuming arguendo that Zemlock does not readily disclose the processor (500) is capable to execute the instructions to identify a marginal threshold of the parameter associated with the retraction, in which the Examiner does not readily concede to, attention can be brought to the teachings of Gareis.
Gareis teaches a power tool (10; Figure 1) wherein operation of the tool is powered by an electric motor (12) and is adjusted based by a motor control system (Figure 2) which comprises a torque detector (46) to measure/sense the actual torque which is provided to a comparator/controller (40, 54, 56) as well as a gradient determination element (48) and a threshold definition element (50) wherein the gradient determination unit (48) uses the measured torque data to determine a gradient/rate of change of the parameter and send the data to the threshold determination element (50) for identifying/defining a marginal threshold value (Md_Lim1 or Md_Lim2) and an ultimate desired torque threshold (Md_ Soll; see Paras. 0038-0039) to define an optimal range (as shown in Figure 3) such that when the tool is in operation the control system compares the sensed parameter values to the marginal thresholds and provides an adjustment to the operation (i.e. PWM signal) if the marginal threshold is exceeded to lower the power and reduce speed (viewed as slowing the operation) before reaching the ultimate threshold (Md_ Soll; see Para. 0047-0050 and Figure 3).
Avoiding damage to the workpiece and/or tool by utilizing specific motor control algorithms is a common practice in electrically powered tools/ instruments. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the motor control system of Zemlock such that a marginal threshold, smaller than the ultimate threshold, is defined for each parameter sensed and used for comparison/motor control as taught by Gareis in order to adjust operation of the tool when the marginal threshold is exceeded as taught by Gareis (Paras 0047-0050). By modifying Zemlock in this manner, system damage can be further prevented and the possibility of an overshoot of the parameter being measured can be prevented as taught by Gareis (see Para. 0011, 0048).
Note: in the event that Applicant is of the opinion that Gareis is non-analogous art, it has been held that the determination that a reference is from a non-analagous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. in re Wood, 202 USPO 177, 174, in this particular case, Examiner is of the opinion that since both tools are viewed as electrically powered and handheld, the references are within the same field of the inventor’s endeavor. If Applicant disagrees, it is noted that both references are teaching ways to prevent an overload or overshooting of operation of the tool and therefore it is of the examiner's opinion that the combination of references is reasonable and appropriate.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/6/2022